DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
	Applicant’s response of 30 March 2022 is acknowledged. Claims 1, 2, 8, 14-16, 21, and 27 are amended. Claims 4-7 and 17-20 were canceled. Claims 1-3, 8-16, and 21-27 are currently pending.

Maintained Objections and Rejections
	Claims 1-3, 8, 15-16, and 21 were objected to for containing references to tables located in the specification. The objection is maintained. 
	Claims 1-3, 8-16, and 21-27 were rejected under 35 U.S.C. 112(a) for failing to comply with the enablement requirement. The rejection is maintained. 
	Maintained objections and rejections are included below. 

Claim Objections
Claims 1-3, 8, 15-16, and 21 are objected to because of the following informalities:  
The instant claims contain reference to tables that are found in the specification, for example claim 1 (a) “the B-cell malignancy is DLBCL and the subject has one or more mutations in genes selected from KLHL14, RNF213, CSMD3, BCL2, NBPF1, LRP1B, or a combination thereof, wherein the one or more mutations are listed in Table 4 or 6.” 
MPEP 2173.05(s) provides the following guidance regarding reference to figures or tables: where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim. See MPEP § 608.01(m) for information pertaining to the treatment of reference characters in a claim.
It is suggested that the tables be condensed to the content that is appropriate for the specific claim and included in the claim itself. Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-16, and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Enablement is considered in view of the Wands factors (MPEP 2164.01). MPEP 2164.01 states that any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue,’ not 'experimentation.'" (Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
	Claims 1-3, 8, 15-16, and 21 are drawn to a method of treating B-cell malignancy in a subject comprising administering to the subject a therapeutically effective amount of a combination of ibrutinib and an anti-PD-1 antibody. Claims 1-3 and 8 identify subjects to treat who would be responsive to the combination based on specific mutations in genes selected from KLHL14, RNF213, CSMD3, BCL2, NBPF1, LRP1B, or a combination thereof (as shown in tables 4 or 6). Claims 15-16 and 21 identify subjects who should not be treated and who would not be responsive to the combination based on specific mutations in genes selected from TP53, EBF1, ADAMTS20, AKAP9, SOCS1, TNFRSF14, MYD88, NFKB1B, or a combination thereof (as shown in tables 4 or 6). 
	While the gene mutations are very specifically identified in the instant disclosure, the amount of direction and guidance presented for the implementation of the application is not sufficient to enable one of ordinary skill in the art, who is anticipated to have a PhD or MD, to understand and use the invention. Several main enablement issues are raised:
Based on the disclosure it is unclear if and why the markers identified are reliable for identifying a subject for treatment. In Table 5 of the instant application, page 25 [0092], a list of gene mutations in patients with DLBCL is correlated with the number of treatment responders and non-responders from the study. The first 5 rows show mutations in the genes RNF213, CSMD3, BCL2, NBPF1, and LRP1B present in both groups independent of treatment outcome. For example, BCL2 mutations were observed in 3/10 responders (30.0%) and 6/16 non-responders (37.5%). Specific BCL2 gene mutations observed in responders are further shown in Table 6 on page 26; however no specific mutations are provided for non-responders, even though there was higher correlation between BCL2 mutations and non-responders compared to responders (37.5% vs 30.0%). Similar contradictions are seen throughout the disclosure making it difficult to understand the reliability of the specific mutations identified in the claims. In addition, the specific mutations listed are not provided in context of number of responders versus non-responders making it difficult to link the claimed invention to the outcomes of the example provided.
It is also unclear what a practitioner should do after testing a subject who is a potential candidate for treatment if they have multiple gene mutations. Based on the instant disclosure it appears that the presence of one single, highly specific gene mutation is enough to guide whether or not treatment of the patient should occur. In their broadest sense, the claims also allow for a combination of gene mutations but only from within the list associated with the outcome of the specific claim. There is no further guidance in the disclosure as to what a practitioner would do if they tested a patient and saw a multitude of additional gene mutations beyond those listed in the disclosure. Furthermore, there is no guidance as to what a practitioner could expect to see in terms of gene mutations if they were to test and how to use these results to accurately select candidates for treatment. Studies prior to the effective filing date of the claimed invention focusing on gene mutations driving B-cell malignancies demonstrate the high likelihood that multiple gene mutations are responsible for the outcomes of the diseases. For example:
Reddy, A. et al (2017) Genetic and Functional Drivers of Diffuse Large B Cell Lymphoma Cell 171(2); 481-494 studied the genetic drivers and their functional roles in DLBCL patients in order to identify new therapeutic opportunities in the disease (abstract). Reddy’s study included whole exome sequencing and transcriptome sequencing of 1001 DLBCL patients through which they comprehensively define the landscape of 150 genetic drivers of the disease (abstract). Reddy teaches that application of next generation sequencing has revealed a striking degree of molecular and clinical heterogeneity in DLBCL (page 2, paragraph 1) and that the mean number of mutations per DLBCL case was 7.75 (page 3, paragraph 2). Reddy also teaches a “supervised learning approach for defining the association of survival with combinations of genetic and molecular features” (page 22, paragraph 6). 
US 9045801 B2 (British Columbia Cancer Agency Branch) 2 Jun 2015 teaches methods for classifying or monitoring a subject having, or suspected of having, B-cell non-Hodgkin lymphoma comprising testing a sample from a subject for a mutation in one or more biomarkers (abstract). US 9045801 B2 also teaches the use of these biomarkers to enable improved disease management and pharmacological treatment with agents best suited to a particular disease subtype (column 2, lines 41-43). US 9045801 B2 goes on to list many mutations associated with B-cell malignancies in Table 3 on pages 29-34. 
	Reddy and US 9045801 B2 demonstrate the high likelihood that multiple gene mutations would be present in the same patient being tested for potential treatment and the role that these mutation combinations play on survival. The instant application corroborates these teachings. For instance, in the example provided, 26 patients with DLBCL were included in the genome sequencing study [0090]. Based on Table 5 [0092], it is clear that some of these patients had more than one of the gene mutations identified as 54 data points are shown, although it is impossible to tell from the disclosure which mutations were shared among the same patient. 
	Based on the teachings of Reddy, US 9045801 B2, and the instant disclosure, it seems unlikely that a patient would exhibit only one gene mutation were the instant application to be used in practice. There is no guidance in the disclosure about what a practitioner would do in this case and how they should determine the best course of treatment. Additionally, based on this, it is hard to rationalize the reliability of a single gene mutation to dictate treatment outcomes. Furthermore, it is not clear from the disclosure what a practitioner would do were they to find that a patient has a mutation from the “responder” category and the “non-responder” category. If that were the case upon testing, which seems completely possible, it is unclear when one would choose to treat the subject versus when they would not. 
There is also uncertainty in the possibility of gene mutations that are not characterized in the instant application as being “responders” or “non-responders” and how these genes come into play in treatment outcomes. For example, Bloehdorn, J., et al (2018) Ibrutinib Can Induce Complete Remissions and Sustained Responses in Refractory Cutaneous or Leg-Type Diffuse Large B-Cell Lymphoma Blood 132 (supplement 1): 4237 studied the clinical course in patients with primary cutaneous DLBCL with regard to molecular characteristics (abstract, aim). Bloehdorn treated patients with diffuse large B-cell lymphoma, leg-type (LT-DLBCL) with ibrutinib and correlated gene mutations with outcomes. Bloehdorn teaches several gene mutations linked to clinical outcomes that are not disclosed in the instant application. Bloehdorn also states that “patients with an indolent clinical course showed a MYD88 p.S251N and BTK p.P385S mutation” (page 2, paragraph 1). The gene mutation MYD88 p.S251N matches the mutation listed in Table 6, page 26 of the instant application, and is associated with non-response in claim 15. BTK mutations were not included in the instant disclosure nor is it discussed how uncharacterized mutations could impact the clinical outcome of the treatment combination disclosed. Claim 1 discloses which patients to treat based on specific mutations and claim 15 discloses which patients not to treat based on other specific mutations leaving an unlimited gap of mutations that are possible with no direct instruction on what to do when these other mutations are present. 
Not only is the disclosure lacking sufficient guidance required to practice the claimed invention, there was also not adequate guidance in the art prior to the effective filing date of the claimed invention to aid the user in implementing the invention in a clinical setting. The following prior art references were found to be pertinent to the methods disclosed in the instant application but do not offer enough support to aid one of skill in the art to implement the invention as disclosed.
Huet, S., et al. (2017) BCL2 mutations do not confer adverse prognosis in follicular lymphoma patients treated with rituximab American Journal of Hematology, Wiley, 92 (6); 1-28. Huet studied BCL2 mutations in follicular lymphoma patients and their clinical significance as a prognostic tool during treatment with rituximab (abstract). Huet discloses that in their study there was no association between the clinical characteristics at diagnosis and BCL2 mutation status and that with a median follow-up of 6.7 years, no significant difference in progression free survival or overall survival between mutated and wild type patients was observed (page 6, paragraph 4).  Huet also teaches that this is in contrast to previous findings (page 6, paragraph 4) and that it is possible that the improvement in outcome of BCL2 mutated patients could be a result of the type of treatment that they received and unrelated to the mutations the patients had (page 7, paragraph 1). While the treatment regimen outlined by Huet does not match that of the instant application, Huet demonstrates that one of ordinary skill in the art would not be able to rely on the prior art as a means to utilize the claimed invention if gene mutations from the exact combination of treatment were not available.
Onaindia, A., et al (2017) Clinical utility of recently identified diagnostic, prognostic, and predictive molecular biomarkers in mature B-cell neoplasms Modern Pathology 30; 1338-1366. Onaindia studied mature B-cell neoplasms and identified markers with prognostic impact (abstract). Onaindia states that “lack of response to standard chemotherapy in patients with chronic lymphocytic leukemia with TP53 mutations and the modifying effect of CXCR4 and MYD88 mutation status on response to ibrutinib…justify pre-treatment screening for these mutations” (page 1339, left column, paragraph 1). Onaindia further teaches mutations in DLBCL patients including those in the genes TNFRSF14, TP53, and MYD88 and that “the presence of MYD88 mutation has prognostic significance as patients with mutation respond better to ibrutinib than patients who are wild type” (page 1350, right column, paragraph 1). This appears to contradict the instant application which categorizes patients with MYD88 mutations as non-responsive.
WO 2016/187508 A3 (The Broad Institute Inc.) 24 Nov 2016 teaches methods for treating cancer including treating a population suffering from cancer with a cancer therapeutic, optionally ibrutinib (page 21, 31.) WO 2016/187508 A3 further teaches that the population of subjects being treated are suffering from DLBCL and have at least one tumor specific mutation comprising any combination selected from a list which includes MYD88:p.S251N (page 49, 62.), a specific mutation which is linked to non-responders in the instant application.

Based on the above discussed enablement issues, it would be impossible for one of ordinary skill in the art to utilize the invention in a reliable way as it is currently disclosed. The claims appear to offer very specific guidance as to who will and will not benefit from combination treatment with ibrutinib and an anti-PD-1 antibody, but the disclosure fails to clearly justify the specific mutations listed. The disclosure also does not provide enough guidance to a practitioner using the invention if the mutations measured did not fit directly into the claims as they are outlined, which, based on prior art, is likely to be the case. The prior art also demonstrates that the general nature of the invention was not completely understood in the art and that there are multiple factors that play into clinical outcomes of patients with B-cell malignancies. Based on this, the user of the invention would not be able to rely on prior art to assist them with its implementation. The prior art also demonstrates that there is a general lack of predictability in the field of associating gene mutations with clinical outcomes. While there is a general consensus of heterogenicity in gene mutations across patients with B-cell malignancies, the use of these mutations as biomarkers appears to depend significantly on the treatment as well as other factors (such as mutation combinations); therefore, the level of predictability in the art is very low. These issues, combined with the limited direction provided by the disclosure and the limited information in the working example, would make it extremely difficult for one of ordinary skill in the art to utilize the invention as it stands in a reliable way without undergoing undue experimentation to determine how other factors, such as mutations that were not characterized in the instant application, play a role in clinical outcomes. In view of these ambiguities, claims 1-3, 8, 15-16, and 21 are rejected under 112(a) for not meeting the enablement requirement. 
Claims 9-14 and 22-27 are rejected by virtue of their dependency on the rejected claims.


Response to Arguments
Applicant's arguments filed 30 March 2022 have been fully considered but they are not persuasive. Applicants arguments are discussed in detail below.

Claim objection- Table references in specification
	Claims 1-3, 8, 15-16, and 21 are objected to for referencing tables that are found in the specification. For example, claim 1 specifies that the subject has one or more mutations in genes selected from KLHL14, RNF213, CSMD3, BCL2, NBPF1, LRP1B, or a combination thereof, wherein the one or more mutations are listed in Table 4 or 6 (pages 24-25 and 26-37 of the specification, respectively). Applicant argues that these tables provide numerous mutations for each of the genes specified and that it is more concise to incorporate these tables by reference into the claim as stated in MPEP 2173.05(s); “where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim” (response, page 7, paragraph 2, ‘Claim Objections’). 
	While MPEP 2173.05(s) does state that tables can be permitted, it also explicitly states that it “is permitted only in exceptional circumstances where there is no practical way to define the invention in words” and that “claims are to be complete in themselves”. It is agreed that the tables, as presented in the specification, are extensive and would be impractical to include in the claims. However, the tables contain information in addition to that which is pertinent to the claim and could be condensed for inclusion in the claim itself. Furthermore, the tables contain information regarding treatment responders and non-responders combined (reading on multiple claims) and could be separated out based on the claim in which the table is being included. 
For example, in claim 1, which is drawn treatment responders who have DLBCL, tables 4 and 6 are referenced as having mutations for genes selected from KLHL14, RNF213, CSMD3, BCL2, NBPF1, LRP1B. This information could be condensed to fit into the claims. For example, as follows (either as a list or condensed into tables):
KLHL14 AA mutations: P20S, E140D, N124D, K187N, R452H
RNF213 AA mutations: E4942Q, A2744V, L47511, R4252H
CSMD3 AA mutations: V382F, V3667L, A1975D, P1475R
BCL2 AA mutations: G47A, Y28F, A131D, A77V, T125I, A113G, H120Y, T7A, D34N, A198T
NBPF1 AA mutations: K41R, K623M, P926T
LRP1B AA mutations: F1575I, Y4562 (stop codon gain), E4125G
The concentration of the pertinent information and the inclusion of this information in the claim would complete the claims and allow the invention user to more particularly understand the limitations of the claim. 

112(a) – Enablement rejection
	Claims 1-3, 8-16, and 21-27 were rejected under 35 USC 112 for failing to comply with the enablement requirement. Applicant argues that the instant application provides a disclosure that would enable practice of the full scope of the claimed subject matter. 
	Applicant argues that the specification provides clear support for the clinical study from which the subjects’ samples were obtained, clear support for the methods used to assess the subjects’ samples for genetic mutations, and clear support for the mutation frequencies and specific gene mutations identified in responders and non-responders with DLBCL (response bridging pages 8 and 9). Applicant argues that the office action dated 30 December 2021 fails to address the “Wands” factors and that “simply stating that the Wands factors were considered without more, is not enough to satisfy the Office’s burden of establishing a prima facie case of lack of enablement” (response page 9, last paragraph). Applicant further argues that the instant application provides a disclosure that would have enabled practice of the full scope of the claimed subject matter and provides the following arguments regarding the Wands factors. Each are discussed below:

The amount of experimentation required
	Regarding the amount of experimentation required, applicant argues that one skilled in the art and the knowledge in the art at the time of filing, would have been able to carry out the claimed methods with no more than routine experimentation and that the claims require that a therapeutically effective amount of a combination of ibrutinib and an anti-PD-1 antibody be administered to a subject having DLBCL when the subject has the genes mutations specified in claim 1 or does not have the gene mutations specified in claim 15. Applicant further argues that the disclosure provides exemplary therapeutically effective amount of the treatments, and that one skilled in the art would have been able to analyze whether claim 1’s gene mutations are present, or whether claim 15’s gene mutations are absent and administer the treatment without undue experimentation (response, page 10, paragraph 1). Applicant states that the specification provides considerable direction and guidance on how to practice the invention and presents working examples, that there was a high level of skill in the art at the time the invention was filed, and that all methods needed to practice the methods are disclosed or well known. Based on this applicant argues that the instant specification provides ample guidance to those skilled in the art on how to carry out the claimed methods (response, page 10, last paragraph). 
	In response to applicant’s arguments, there is no question of one of ordinary skill in the art being able to analyze the gene mutations recited in claims 1 or 15, or their ability to provide a therapeutically effective amount of the treatments after measuring these gene mutations. The question of enablement arises from the undue experimentation that would be required in order for a skilled artesian to rely on the mutations disclosed in the application as single, reliable, biomarkers for the treatment of DLBCL with ibrutinib and an anti-PD-1 antibody. Based on the teachings of the prior art cited in the 35 USC 112(a) rejection above, previous studies have demonstrated that multiple gene mutations will likely be present in patients presenting with DLBCL and that combinations of these mutations play a role in survival. For example, in the study by Reddy et al (2017) Cell 171(2); 481-494, whole exome sequencing and transcriptome sequencing was performed on 1001 DLBCL patients through which a comprehensive landscape of 150 gene drivers of the disease were identified (abstract). In their study Reddy demonstrated a striking degree of molecular and clinical heterogeneity in DLBCL (page 2, paragraph 1) and disclosed that the mean number of mutations per DLBCL case was 7.75 (page 3, paragraph 2). US 9045801 B2 studied patients with B-cell non-Hodgkins lymphoma and lists a multitude of gene mutations associated with B-cell malignancies (abstract; Table 3, pages 29-34). Bloehdorn et al (2018) Blood 132:4237 studied the clinical course of patients with primary cutaneous DLBCL with regard to molecular characteristics and correlated ibrutinib treatment outcomes with the gene mutations identified (abstract). In the study Bloehdorn, teaches several gene mutations linked to clinical outcomes that are not disclosed by the instant application which also focuses on DLBCL treatment with ibrutinib. These prior art studies demonstrate that multiple gene mutations exist in patients with DLBCL and B-cell lymphomas and that combinations of these genes can play a role in overall survival and clinical response to treatments. Other prior art cited in the rejection demonstrate contradictions with the instant application. For example, WO 2016/187508 A3 teaches that in patients with DLBCL who are being treated with ibrutinib, a mutation in MYD88:p.S251N indicates positive response to treatment, while the instant application teaches that this patient would not respond (page 49, 62.). 
	Based on the knowledge in the field at the time of the effective filing date of the claimed invention and the disclosure, it is not clear that a single mutation, or even a combination of the mutations, identified in claim 1 would be enough to accurately and reliably predict which patients would be susceptible to treatment with ibrutinib and an anti-PD-1 antibody. Furthermore, the claims are also defining mutations in patients who would NOT be susceptible to treatment, opening the possibility that a patient could have mutations in both categories leaving a practitioner to decide which treatment course to pursue. By providing the list of mutations in claims 1 and 15 for patients who would and would not respond to treatment, applicant is portraying that these are the critical mutations in DLBCL that determine outcomes in patients; however, that is not demonstrated by the disclosure nor is it demonstrated in the prior art. In many ways the prior art offers a contradiction to these being the critical or only critical mutations. A skilled artesian should be able to rely on these critical markers to drive treatment, not possible treatment during which time they would have to engage in undue experimentation to determine the operability of the claimed subject matter. 
	As applicant points out, 35 USC 112 teaches that the fact that some experimentation is necessary does not preclude enablement; what is required is that the amount of experimentation must not be unduly extensive and that even extensive experimentation does not render the experiments unduly extensive where the experiments involve repetition of known or commonly used techniques. In this case, a skilled artesian would not be required to only perform repetitive routine techniques to the art but would also need to decide when, and under what other circumstances, the mutations identified by applicant would serve as accurate biomarkers for predicting response rendering the experimentation required to be unduly extensive to practice the invention in an effective way.

The degree of guidance or direction provided
	Applicant argues that the as-filed application contains ample disclosure to allow the skilled artisan to practice the full scope of the claimed subject matter including information regarding the clinical study from which the invention was obtained, the methods used to assess the samples for genetic mutations, and the mutation frequencies and specific mutations identified in responders and non-responders (response, page 11). 
	In the office action of 30 December 2021 it was stated that the prevalence of BCL2 mutations is similar in responders and non-responders making it unclear when a BCL2 mutation would indicate that the patient would be responsive versus non-responsive. In regards to this, applicant argues that table 5 shows the genes that were identified as having a high frequency of variants and that some of these genes, including the BCL2 gene, were identified as having variants in responders and non-responders. Applicant further states that although BCL2 gene variants were identified in both groups, the variants within the groups are different and that table 6 provides variants that that were identified as subjects with DLBCL who responded to treatment. Applicant states that table 6 does not provide the BCL2 gene variants from non-responders and then points to table 10 which discloses gene variants from responders and non-responders from patients having follicular lymphoma (FL). Applicant argues that the table clearly indicates which variant was from which group and that the specification provides adequate guidance for those BCL2 mutations are indicative of responsiveness (response, paragraph bridging pages 11-15).
	Applicant states Table 5 shows response data in DLBCL patients for genes chosen based on having a high frequency of variants in either responders or non-responders, and that this data is further elaborated in other tables where the specific mutations are provided. However, not all data is provided leading to even further ambiguity in the disclosure regarding how specific mutations were identified as being critical to the disclosed invention. For example, Table 5 suggests that 3/10 (30.0%) of subjects had BCL2 mutations and responded to treatment and 6/16 (37.5%) had BCL2 mutations and did not respond to treatment. This leads to several questions regarding the reliability of the disclosed mutations, such as: Does the method only have a 30% chance in accurately predicting the outcomes of the treatment? If more patients had BCL2 mutations and didn’t respond vs those who did respond, why weren’t these mutations included in claim 15 as critical mutations that would lead to non-responsiveness to the treatment? With a predictability rate of 30%, what other factors would a skilled artesian need to consider in order to implement the claimed invention in a way that would render it operable in selecting patients for treatment.

	In response to the question of what a practitioner would do if additional gene mutations, or none of the specified gene mutations, are detected in a subject posed in the office action of 30 December 2021, applicant argues that the specification does not need to describe every possible combination of mutations that a practitioner could identify. Applicant further argues that it would take no more than routine experimentation for a practitioner to administer the treatment and to evaluate the efficacy of the treatment in a subject having mutations in addition to those specified in the claims. Applicant states that the specification provides clear guidance as to how the clinical study was performed, how the samples were analyzed, and the mutation frequencies (page 12, paragraph 2).
	While the specification need not describe every possible combination of mutations that a practitioner could identify during the implementation of the invention, the prior art demonstrates the likelihood that there are critical gene mutations in addition to those listed in the instant disclosure that play a significant role in treatment outcomes in patients with DLBCL and B-cell lymphomas. To ask a practitioner to test gene mutations, administer treatment, and then evaluate the treatment based on the gene mutations identified is asking the practitioner to practically reinvent the invention itself which further demonstrates the unreliability of single mutations in predicting outcomes. While the results provided are aggregated from a clinical study and clear information may be provided as to how the study was performed, the data resulting from the study is not provided in such a way as to clearly demonstrate to one of ordinary skill in the art that the identified markers are reliable and accurate for the treatment proposed by the applicant. As stated in the rejection, it is impossible to tell from the results how many patients had which specific gene mutation and which mutations were identified as being present in the same subject. 
	In response to the office action of 30 December 2021 and the question of what course of treatment the practitioner should proceed with if the patient doesn’t have any of the specific gene mutations, applicant argues that claim 1 requires the presence of one or more of the mutations listed and if the subject doesn’t have one of these the claimed method wouldn’t apply. Applicant further states that claim 15 requires the absence of one or more specified mutations and should the subject not have one of these mutations, the claimed method would not apply (response, page 12, paragraph 3).
	Based on the instant disclosure, applicant is regarding the gene mutations listed as critical in the determination of whether a patient will respond or not respond to treatment. The question of what a practitioner would do if none of the gene mutations are present was posed to demonstrate the likelihood that the single specific mutations identified in the instant application are not the only critical information in determining whether a patient will be or not be responsive to treatment with ibrutinib and an anti-PD-1 inhibitor. While the instantly claimed method would not apply in this case, as stated by the applicant, the gene mutations that are determined could still play a critical role. This idea also plays into the concept of what would happen if a mutation from the responder and the non-responder category were both present. Or a gene that applicant identifies as critical for non-responders and a gene identified by a third party that is identified as a responder biomarker. Overall, it is not clear based on the disclosure that the gene mutations identified are the critical gene mutations in determining a patient’s response to treatment or that presence of a single one of the mutations is reliable enough to determine patient outcomes.

	In the office action of 30 December 2021, it was stated that there was not adequate guidance in the art prior to the effective filing date of the claimed invention to aid the user in implementing the invention in a clinical setting and that the prior art demonstrates that there is a general lack of predictability in the field associating gene mutations and outcomes. In response, applicant argues that the claimed methods were directly derived from a clinical trial whereby subjects having certain mutations responded or failed to respond to treatment. Applicant further states that the enablement standard is not based upon how the invention would be implemented in a clinical setting and that the federal circuit has held that the considerations made by the FDA for approving clinical trials are different from those made by the USPTO in determining whether a claim is enabled (response, paragraph bridging pages 12 and 13). 
	While the claimed methods, and in most particular, the specific gene mutations disclosed were derived from a clinical trial where subjects having certain mutations responded or failed to respond to treatment, applicant does not clearly demonstrate that these mutations are reliable for use in the claimed methods or that they are the (only) critical mutations dictating treatment outcomes. MPEP 2164.05 states, as pointed out by applicant, that “considerations made by the FDA for approving clinical trials are different from those made by the USPTO in determining whether a claim is enabled”, however this section of the MPEP pertains to what the FDA looks for in approving clinical trials and not whether or not an invention is enabled when it is unclear that the invention is reliable based on the disclosure and prior art at the time of filing. MPEP 2164.05(a) states that “Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art. The initial inquiry is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains. The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art”. As discussed above, the state of the art around the filing date of the claimed invention demonstrates that there is significant heterogeneity in the gene mutations that regulate response to B-cell malignancies. A criticality that is not overcome by the instant disclosure to demonstrate a clear and predictable way to determine treatment course based on a single gene mutation.

The presence or absence of examples
	Applicant argues that although working examples are not required, the instant specification contains an example describing how the clinical study was performed and how the subjects’ samples were analyzed as well as the mutation frequencies and specific gene mutations identified. Applicant argues that these working examples, together with the detailed description, would have enabled a person skilled in the art to carry out the claimed methods (response, page 13, paragraph 3).
While a working example is not required, MPEP 2164.02 states that “Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art”. As discussed above, while the claimed methods, and in most particular, the specific gene mutations disclosed, were derived from a clinical trial where subjects having certain mutations responded or failed to respond to treatment, applicant does not clearly demonstrate how these mutations were determined, that these mutations are reliable for use in the claimed methods, or that they are the (only) critical mutations dictating treatment outcomes. The prior art demonstrates that the art is unpredictable and that there is significant heterogeneity in the gene mutations that regulate response to B-cell malignancies. A criticality that is not overcome by the instant disclosure to demonstrate a clear and predictable way to determine treatment course based on a single gene mutation.

The nature of the invention
	Applicant argues that the gene mutations were identified by analyzing samples form subjects that responded, or that did not respond, to treatment with ibrutinib and an anti-PD-1 antibody. Applicant argues that the examples provide a disclosure of the clinical study from which the subjects’ samples were obtained, as well as methods used to assess the samples and the specific mutations and frequencies identified in the samples. Applicant argues that the claimed methods are in line with the results obtained from the study and that the disclosure provided would enable practice of the full scope of the claimed subject matter (response, paragraph bridging pates 13-14).
As discussed above, while the claimed methods, and in most particular, the specific gene mutations disclosed, were derived from a clinical trial where subjects having certain mutations responded or failed to respond to treatment, applicant does not clearly demonstrate how these mutations were determined, that these mutations are reliable for use in the claimed methods, or that they are the (only) critical mutations dictating treatment outcomes. The nature of the invention and the state of the art around the effective filing date of the claimed invention demonstrates that the nature of the invention is unpredictable and that there is significant heterogeneity in the gene mutations that regulate response to B-cell malignancies. A criticality that is not overcome by the instant disclosure to demonstrate a clear and predictable way to determine treatment course based on a single gene mutation.

The state of the art prior to the application date
	In response to the prior art references cited in the office action of 30 December 2021, applicant argues that the claimed methods were derived directly from a clinical trial in which subjects were responsive or nonresponsive to combination therapy with ibrutinib and an anti-PD-1 antibody. Applicant states that the prior art would not be required to aid one of skill in the art to practice the full scope of the claimed subject matter (response, pate 14, paragraph 2).
	As discussed above, while the claimed methods, and in most particular, the specific gene mutations disclosed, were derived from a clinical trial where subjects having certain mutations responded or failed to respond to treatment, applicant does not clearly demonstrate how these mutations were determined, that these mutations are reliable for use in the claimed methods, or that they are the (only) critical mutations dictating treatment outcomes. Therefore, a skilled artesian could turn to prior art in order to implement the claimed invention as a reliable way to determine treatment outcomes and select patients. However, the state of the art prior to the application date demonstrates a general lack of predictability in the field associating gene mutations and outcomes. Based on the teachings of the prior art and the disclosure itself, it would be impossible for one of ordinary skill in the art to utilize the invention in a reliable way as it is currently disclosed. The claims appear to offer very specific guidance in a manner that is obtainable by a skilled artesian, however, the disclosure fails to justify the mutations disclosed or demonstrate that they are reliable, critical markers in selecting patients to treat with the methods disclosed. There is a general consensus of heterogenicity in gene mutations across patients with B-cell malignancies and the use of these mutations as a biomarker appear to depend significantly on not only the exact treatment but other factors as well such as mutation combinations. Based on this, evidence in the prior art would not only assist in the enablement of a person using the invention but would add further ambiguity in how to properly use the disclosed gene mutations as reliable markers.

The level of skill in the art
	Applicant argues that it would take no more than routine experimentation for a practitioner to carry out the claimed subject matter (response, page 14, paragraph 3). 
	While applicant argues that it would take no more than routine experimentation to carry out the claimed subject matter, applicant also states that part of this “routine experimentation” would include the practitioner administering the treatment and evaluating the efficacy of the antibody combination of the invention in a subject having mutations in addition to those specified in the claims (page 12, paragraph 2). While these are routine steps in treating a patient, they also demonstrate that the claimed invention is unreliable and would therefore require a person of skill in the art to identify combinations of mutations to use as biomarkers beyond those denied in the instant application.

The predictability, or lack thereof, in the art
	In response to the office action dated 30 December 2021 stating that the prior art demonstrates a general lack of predictability in the field of associating gene mutations with clinical outcomes, applicant argues that the claimed methods were derived directly from a clinical trial in which subjects were responsive or nonresponsive to the combination treatment of ibrutinib and an anti-PD-1 antibody and that it would take no more than routine experimentation for a practitioner to administer and to evaluate the efficacy of the combination treatment that has (claim 1) or does not have (claim 15) the specified gene mutations (response, paragraph bridging pages 14 and 15).
In response to applicant’s arguments, there is no question of one of ordinary skill in the art being able to analyze the gene mutations recited in claims 1 or 15, or their ability to provide a therapeutically effective amount of the treatments after measuring these gene mutations. The question of enablement arises from the undue experimentation that would be required in order for a skilled artesian to rely on the mutations disclosed in the application as single, reliable, biomarkers for the treatment of DLBCL with ibrutinib and an anti-PD-1 antibody. Based on the teachings of the prior art cited in the 35 USC 112(a) rejection above, previous studies have demonstrated that multiple gene mutations will be present in patients presenting with DLBCL and that combinations of these mutations play a role in survival. The art demonstrates a general lack of predictability in using gene mutations to predict treatment outcomes. The instant disclosure does not clearly demonstrate that the gene mutations disclosed fall outside of this lack of predictability and one of ordinary skill in the art who was familiar with the art around the effective filing date of the claimed invention would not have concluded that the invention could be reliably used as disclosed in the instant application.


The breadth of the claims at issue
Applicant argues that the claimed methods are commensurate in scope with the breadth of the applicant’s disclosure and that the mutations identified by the claims were obtained from a clinical trial in which subjects having DLBCL responded or did not respond to treatment with ibrutinib and an anti-PD-1 antibody (response, page 15, paragraph 2).
	As discussed above, while the claimed methods, and in most particular, the specific gene mutations disclosed, were derived from a clinical trial where subjects having certain mutations responded or failed to respond to treatment, applicant does not clearly demonstrate how these mutations were determined, that these mutations are reliable for use in the claimed methods, or that they are the (only) critical mutations dictating treatment outcomes. While the claims appear to offer very specific guidance as to who will and who will not benefit from treatment, the disclosure as a whole does not provide substantial justification of the specific mutations selected nor does the prior art which adds even further question as to whether or not the single, specific mutations disclosed are reliable for determining treatment outcomes. Overall it would be extremely difficult for a skilled artesian to implement the invention as it stands in a reliable way without undergoing undue experimentation to determine how other factors that were not characterized play a role in clinical outcomes. 

	For the reasons discussed above, applicants’ arguments of 30 March 2022 were determined to be non-persuasive.
	
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                  
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647